UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4512


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSE LORETO TORRES PORTILLO,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cr-00253-TDS-5)


Submitted:   January 9, 2013                 Decided:   January 14, 2013


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark A. Jones, BELL, DAVIS & PITT, P.A., Winston-Salem, North
Carolina, for Appellant. Sandra Jane Hairston, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jose   Loreto       Torres         Portillo          pleaded     guilty     to

conspiracy to distribute more than 1000 kilograms of marijuana,

in violation of 21 U.S.C. § 846 (2006).                              The district court

sentenced      Portillo     to    120    months     of      imprisonment       and    he   now

appeals.        Appellate        counsel      has   filed       a    brief     pursuant    to

Anders v. California, 386 U.S. 738 (1967), questioning whether

the sentence was reasonable.                 Although Portillo was informed of

the right to file a supplemental pro se brief he has not done

so.   Finding no error, we affirm.

               Counsel     questions         whether      the       statutory       mandatory

minimum    sentence       was     reasonable.          We      review   a     sentence     for

reasonableness,          applying       an    abuse       of      discretion        standard.

Gall v. United States, 552 U.S. 38, 51 (2007); see also United

States v. Layton, 564 F.3d 330, 335 (4th Cir. 2009).                                   In so

doing,    we     examine    the     sentence        for      “significant       procedural

error,”     including           “failing       to     calculate         (or     improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory,       failing     to     consider        the     [18      U.S.C.]    §    3553(a)

[(2006)]       factors,     selecting         a     sentence         based     on     clearly

erroneous facts, or failing to adequately explain the chosen

sentence.”       Gall, 552 U.S. at 51.                   We will presume on appeal

that a sentence within a properly calculated advisory Guidelines

range is reasonable.             United States v. Allen, 491 F.3d 178, 193

                                              2
(4th Cir. 2007); see Rita v. United States, 551 U.S. 338, 346-56

(2007)     (upholding          presumption        of      reasonableness         for

within-Guidelines sentence).             We have thoroughly reviewed the

record and conclude that the sentence was reasonable.

           We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.      Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform Portillo, in

writing,   of    the   right     to   petition    the    Supreme   Court    of   the

United States for further review.                If Portillo requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                   Counsel’s motion must

state that a copy thereof was served on Portillo.                       We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials       before   this    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                         3